*1097Memorandum: Plaintiff commenced this action seeking, inter alia, imposition of a constructive trust on real property owned by defendant. Supreme Court erred in granting defendant’s motion to strike the amended complaint pursuant to CPLR 3126 based upon plaintiffs failure to respond to discovery demands. The affirmation submitted by defendant’s attorney in support of the motion failed to demonstrate that he “ha[d] conferred with counsel for [plaintiff] in a good faith effort to resolve the issues raised by the motion” (Uniform Rule for Trial Cts [22 NYCRR] § 202.7 [a] [2]; see Kane v Shapiro, Rosenbaum, Liebschutz, & Nelson, L.L.P., 57 AD3d 1513, 1513-1514 [2008]). The conclusory assertions in the affirmation do not refer to any specific efforts or communications with plaintiffs attorney “that would evince a diligent effort by [defendant] to resolve the discovery dispute” (Mironer v City of New York, 79 AD3d 1106, 1108 [2010]; see 241 Fifth Ave. Hotel, LLC v GSY Corp., 110 AD3d 470, 472 [2013]), nor do those assertions support defendant’s contention that he is excused from complying with the rule because “any effort to resolve the present dispute non-judicially would have been ‘futile’ ” (Carrasquillo v Netsloh Realty Corp., 219 AD2d 334, 334 [2001]; see Yargeau v Lasertron, 74 AD3d 1805, 1806 [2010]). Present — Scudder, P.J., Smith, Peradotto, Lindley and Sconiers, JJ.